DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is a Final Action on the merits in response to the application filed on 05/16/2022.
Claims 1, 9, 17 have been amended.
Claims 1, 3-9, 11-17, and 19-23 remain pending in this application

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 103 rejections in the previous office action have been maintained.


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, 11, 13, 15, 16, and 20-23 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20070130090, Staib, et al. to hereinafter Staib in view of United States Patent Publication US 20100070343, Taira, et al. to hereinafter Taira in view of United States Patent Publication US 20040143600, Musgrove, et al.

Referring to Claim 1, Staib teaches a method comprising:
identifying, by a dealer locator service implemented using the one or more computing devices, a set of sellers that are located in the geographic region (
Staib: Sec. 0015, 0037, describes the user identifying and interacting with multiple sellers offering the same product. 0074 describes the possible pricing for items for multiple merchants in a geographic region, in which multiple merchants can set prices based on a geographic region of a merchant’s store location that a shopper chooses to be a consumer of.);

selecting, by the trigger service engine and based on the scraped historical information (See Musgrove), one or more sellers from the set of sellers as being likely to offer a sale based on the description of the event (
Staib: Sec. 0042, 0043, describes the use of price comparison site, which the user can view the online information of a products for sale by one or more merchants. Then, 0008 teaches the offering of a sale based on price matching, and 0036 teaches offering sales based on the time of day; in which the Examiner is interpreting the price matching and the time of day as an event. Furthermore, 0011, 0031, 0037, 0041 teaches the merchant offering products to sale);

online information of one or more products that the one or more sellers have offered for sale (
Staib: Sec. 0015, 0037, describes the user identifying and interacting with multiple sellers offering the same product.);

comparing, by a comparator service implemented using the one or more computing devices, the scraped (See Musgrove) online information with information from a product database for comprising the one or more products, wherein each product of the one or more product comprises a plurality of characteristics and a plurality of values corresponding to the plurality of characteristics; (
Staib: Sec. 0042, 0043, describes the use of price comparison site, which the user can view the online information of a products for sale by one or more merchants.
Staib: Sec. 0062, 0080-0084, describes the use having corresponding values for attributes, which includes prices.);

identifying, by an update service implemented using the one or more computing devices, based on the comparison, a product of the one or more products for which a first value for a characteristic of the product in the product database is different from a second value for the characteristic of the product in the scraped (See Musgrove) online information (
Staib: Sec. 0029, 0030, 0037, 0042, 0043, describes the use of price comparison site, which includes identifying and comparing products prices, wherein the Examiner is interpreting the prices as characteristics. The comparing of products includes different characteristics of products 0062);

replacing, by the update service, the first value for the characteristic of the product in the product database with the second value from the scraped online information;  (
Staib: Sec. 0008, Typically, online stores offer a single price per product regardless of from which referring site a customer arrived at the merchant's site. Therefore, if a merchant identifies that a competitor on a particular comparison site is selling a product for a lower price and matches or beats the offer, the merchant will change its price on its website, which is then the offered price for all customers, whether or not they discovered the merchant from the particular comparison shopping service where the merchant was trying to maintain price competitiveness.
Staib: Sec. 0062, If the goal defined in the price setting rules is to hold to insure strong performance, then the PA module 174 proceeds to step 540 where it computes a Temp1 value based on the third minimum comparison price less a small amount, in this case $0.01…If Temp1 is not less than Temp2, then at step 552 the price is set to Temp1 (i.e., no price minimum constraints were encountered) and the logic proceeds to step 554 to return to entry point #1. If Temp1 is less than Temp2, then at step 546, Temp3 is computed as the difference of Temp2 and Temp1. At step 548, Temp3 is compared to a value defining the maximum flexibility for adjusting shipping charges (Maximum Ship Flex)).
Staib describes the updating of information of online products, in which prices can be a characteristic of the product to the second value. Additionally, Fig. 5 discloses First and Second values being updating based on scraped online information, that allows for comparing values and prices for updating data..

 displaying the product and the second value for the characteristic of the product on a display screen. (
Staib: Sec. 0003, An online merchant provides one or more product descriptions and the corresponding pricing for display in a comparative listing with the same or similar products offered by other merchants. This may include just the goods price for each merchant or also shipping and handling pricing (and any necessary tax calculation), so that a true total price can be determined by a visitor to the comparison shopping service who wishes to explore and to place an order to a listed merchant.
Staib: Sec. 0017, FIG. 2 is a graph of market data (sales vs. price) for a set of products displaying various linear behaviors.
Staib: Sec. 0018, FIG. 3 is a graph of market data (sales vs. price) for a set of products displaying various non-linear behaviors.).
Staib describes listing and comparing of multiple prices, in which prices can be a characteristic of the products having multiple values which includes a second value.

Staib does not explicitly teach receiving, by a trigger service engine implemented using one or more computing devices, one or more web service messages indicative of a description of an event corresponding to the geographic region;  wherein the historical information includes dates of past sale events;
However, Taira teaches these limitation 
receiving, by a trigger service engine implemented using one or more computing devices, one or more web service messages indicative of a description of an event (
Taira: Sec. 0043, The channels may comprise a consumer facing network based application (for example, a set of web pages provided by vehicle data system 120 which a consumer may access over a network at a computing device such as a computer or mobile phone and which are tailored to the desires of, or use by, consumers); a dealer facing network based application (a set of web pages provided by the vehicle data system 120 which are tailored to the desires of, or use by, dealers); text or multimedia messaging services;
Taira: Sec. 0043, A user may also use messaging channels 484 to message a specific vehicle's VIN to the vehicle data system (for example, using a text, picture or voice message). The vehicle data system will respond with a message that includes the specific vehicle's pricing information (for example, a text, picture or voice message).
Taira describe a messaging service for receiving messages that includes describing an event of pricing and selling of a vehicle.

corresponding to the geographic region (
Taira: Sec. 0096, In order to make vehicle pricing data more accurate, it may be important that timeliness or relevancy of the data presented or utilized be maintained. In one embodiment, then the total number of recent (within a desired time period) and relevant transactions may be optimized with respect to the cleansed data. Relevant data corresponding to a particular geographic region and a particular vehicle may be binned to optimize the quantity of data available for each vehicle within each geographic region.).

wherein the historical information includes dates of past sale events;
Taira: Sec. 0096, Duplicate data may also be removed 424. As there may be many sources for historical transaction data in many cases duplicative historical transaction data may be obtained. As such duplicative data can skew the results of the output of the vehicle data system it may be desired to remove such duplicate data. In cases where uniquely identifiable attributes such as the VIN are available, this process is straight forward (for example, VINs associated with historical transactions may be matched to locate duplicates). In cases where the transaction data does not have a unique attribute (in other words an attribute which could pertain to only one vehicle, such as a VIN, a combination of available attributes may be used to determine if a duplicate exists. For example, a combination of sales date, transaction type, transaction state, whether there was a trade-in on the transaction, the vehicle transaction price or the reported gross may all be used to identify duplicates. In either case, once a duplicate is identified, the transaction data comprising the most attributes source may be kept while the duplicates are discarded. Alternatively, data from the duplicate historical transactions may be combined in some manner into a single historical transaction.
Taira describes the collecting of information that includes historical data which includes transactions and sale dates.

Staib and Taira are both directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib, which teaches detecting sale information problems in view of Taira, to efficiently apply analysis of consumer’s and seller’s interactions to enhancing the capability to analyze consumers behavior within various conditions . (See Taira at 0004, 0115). 

Staib in view of Taira does not explicitly teach  scraping, by a scraping service implemented using the one or more computing devices, historical information corresponding to the set of sellers from a website of each seller of the set of sellers; based on the scraped historical information; scraping, by the scraping service based on the scraped historical information; using a webpage parsing technique; wherein the webpage parsing technique comprises one of a metadata extraction technique and an optical character recognition (OCR) technique; by an inventory dashboard implemented using the one or more computing devices.
	However, Musgrove teaches these limitations
 scraping, by a scraping service implemented using the one or more computing devices, historical information corresponding to the set of sellers from a website of each seller of the set of sellers (
Musgrove: Sec. 0024, Product catalog 26 can be in the form of a database and can include product descriptions, pricing and other product information for plural merchants and culled from merchant servers 40 using automated Web crawlers as described in detail below.
Musgrove: Sec. 0025, the user may search for all instances of a particular item by product name or part number and may select for purchase the instance from the merchant having the lowest price. Upon logging in to shopping server 20, by entering a username and user id as identification data for example, a user can be identified and thus can avoid the need for reentering previously registered data and preferences.
Musgrove: Sec. 0120, then the system can use this information in order to extrapolate (over the remaining set of merchants which have not yet had their offerings of such products UPIDized) as to how many estimated new unique products might be present, assuming the same historical diversity ratio obtains.)
Musgrove describes web crawlers and the gathering, inputting, and extracting of data which includes previous/historical information of merchants. Additionally, 0034, 0060, 0201 teaches previous merchant information.

based on the scraped historical information; scraping, by the scraping service based on the scraped historical information, (
Musgrove: Sec. 0024, Product catalog 26 can be in the form of a database and can include product descriptions, pricing and other product information for plural merchants and culled from merchant servers 40 using automated Web crawlers as described in detail below.
Musgrove: Sec. 0025, the user may search for all instances of a particular item by product name or part number and may select for purchase the instance from the merchant having the lowest price. Upon logging in to shopping server 20, by entering a username and user id as identification data for example, a user can be identified and thus can avoid the need for reentering previously registered data and preferences.
Musgrove: Sec. 0120, then the system can use this information in order to extrapolate (over the remaining set of merchants which have not yet had their offerings of such products UPIDized) as to how many estimated new unique products might be present, assuming the same historical diversity ratio obtains)
Musgrove describes web crawlers and the gathering, inputting, and extracting of data which includes previous/historical information.

  using a webpage parsing technique; wherein the webpage parsing technique comprises one of a metadata extraction technique and an optical character recognition (OCR) technique (
Musgrove: Sec. 0073, Numerous features can be extracted from merchant offer records, manufacturer records, distributor records, and other records describing products (collectively referred to as “product information records” herein) in order to enable clustering.
Musgrove: Sec. 0147, In the feature extraction process of categorization step 902, each matching item that is found in the product information records, whether an attribute name, value, unit of measure; a brand name; keywords and phrases found in product descriptions, etc. counts in favor of the product being in that category. Conversely, items found that seem to conflict, bring about major deductions in probability scores. Ultimately a final score is reached for each UPID against each category.
Musgrove teaches the extraction of metadata.

Musgrove: Sec. 0202, The Allied Products Module 818 can use a mini-lexicon and can include the confidence that this link actually refers to accessories for the given product to the eventual scores for each resulting product reference. Sometimes links to accessory listings may actually be small images. OCR can be used in a known manner to get the text out of the image.
Musgrove: Sec. 0207, Parsing HTML document from the merchant and when a link is found, the “group text concept” occurring prior to the link is searched for. For example, the heading before a set of related product links may be “Add-ons”, or “Accessories for the XXX”, etc. This is difficult, as there are a number of ways a merchant may do this in HTML…The score is reduced for other types of relations, such as “Other people who bought this product also bought these . . . ”. Sometimes these “headers” are actually small images, so using OCR to get the text out of the image must be used in these cases.);
Musgrove uses OCR technique to gather information.

by an inventory dashboard implemented using the one or more computing devices (
Musgrove: Sec. 0022, A plurality of merchant servers 40 provide on-line shopping using conventional commerce server control applications, i.e. software that runs some of the main functions of an online storefront such as product display, online ordering, and inventory management. Merchant servers 40 and commerce server software are well known and thus are not described in detail herein. Further, merchant servers 40 can store product information records including information about product offerings), 
Musgrove teaches an interface for managing inventory.

Staib, Taira, and Musgrove are all directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103; Musgrove at 0148). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib in view of Taira, which teaches detecting sale information problems in view of Musgrove, to efficiently apply analysis of consumer’s and seller’s interactions to enhancing the capability to analyze consumers behavior by using data extraction tools. (See Musgrove at 0073, 0146, 0161). 

Referring to Claim 3, Staib teaches the method of claim 1, wherein the geographic region is identified by any one of a city, a state, a county, a country, or a zipcode (
Staib: Sec. 0074, or just shoppers in specific geographic locations, etc… If the system cannot identify the location, then it can still use the TS module to optimize for the best price overall. The TS module can optimize for prices within a geographic region and may determine that to maximize profitability, the merchant can charge more to certain customers e.g. those in Beverly Hills, as compared to customers in rural Arkansas.
Staib: Sec. 0082, If a given comparative pricing engine does not display “total costs” (may not be possible or accurate for many comparison pricing engines because shipping usually varies on destination zip code
Staib: Sec. 0087, Time of day is one example in which other selling parameters, such as day of week, geographical location of the buyer or the buyers can also be accounted for.).
Staib describes the use of geographic regions which includes zip codes.

Referring to Claim 5, Staib teaches the method of claim 1, Staib does not explicitly teach wherein the historical information comprises at least one of an advertisement trend and a sale trend.
However, Taira teaches wherein the historical information comprises at least one of an advertisement trend and a sale trend (
Taira: Sec. 0067, determining historical price trends or pricing forecasts; or determining any other type of desired data. In one embodiment, the data associated with the specified vehicle configuration may be determined using the price ratio model and historical transaction data associated with the specified vehicle configuration as will be discussed.).

Staib and Taira are both directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib, which teaches detecting sale information problems in view of Taira, to efficiently apply analysis of consumer’s and seller’s interactions to enhancing the capability to analyze consumers behavior within various conditions . (See Taira at 0004, 0115). 

Referring to Claim 7, Staib teaches the method of claim 1, wherein the characteristic of the product is a price of the product (
Staib: Sec. 0029, 0030, 0037, 0042, 0043, describes the use of price comparison site, which includes identifying and comparing products prices, wherein the Examiner is interpreting the prices as characteristics. The comparing of products includes different characteristics of products).
Claims 9, 11, 13, and 15 recite limitations that stand rejected via the art citations and rationale applied to claims 1, 3, 5, and 7. Regarding memory configured to store operations;
one or more processors configured to perform the operations, the operations comprising (
Staib: Sec. 0040, As used herein, the term “module” can refer to computer program logic or instructions for providing the specified functionality. A module can be implemented in hardware, firmware, and/or software components. Preferably, a module is stored on the storage device 140, loaded into the memory 160, and executed by server CPU's 150 in coordination with the above listed system software):

Claims 17 and 20 recite limitations that stand rejected via the art citations and rationale applied to claims 1 and 7. Regarding a non-transitory, tangible computer-readable device having instructions stored thereon that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: (
Staib: Sec. 0040, the computer system 100 is adapted to execute computer program modules for providing functionality described herein. As used herein, the term “module” can refer to computer program logic or instructions for providing the specified functionality. A module can be implemented in hardware, firmware, and/or software components. Preferably, a module is stored on the storage device 140, loaded into the memory 160, and executed by server CPU's 150 in coordination with the above listed system software.
Staib: Claim. 29, program product on a machine readable storage medium for providing a product offering price to an online shopper)

Referring to Claim 21, Staib teaches the method of claim 1, Staib in view of Taira does not explicitly teach wherein the webpage parsing technique further comprises one of a text pattern matching technique, hypertext markup language (HTML) parsing technique and, a document object model (DOM) parsing technique.
However, Musgrove teaches wherein the webpage parsing technique further comprises one of a text pattern matching technique, hypertext markup language (HTML) parsing technique and, a document object model (DOM) parsing technique (

Musgrove: Sec. 0060, once the above noted information is gathered and stored in product offerings database 92, it is validated using validation tool 93 to match the various merchant offerings to the product information stored in products catalog 26 in shopping server 20 shown in FIG. 1.
Musgrove describes matching information.

Musgrove: Sec. 0036, An external editing tool can be provided to develop the form maps in a known manner. For example, the editing tool can be configured to read the HTML forms and parse out the data fields.
Musgrove: Sec. 0207, Parsing HTML document from the merchant and when a link is found, the “group text concept” occurring prior to the link is searched for. For example, the heading before a set of related product links may be “Add-ons”, or “Accessories for the XXX”, etc. This is difficult, as there are a number of ways a merchant may do this in HTML. Placement, text characteristics, and language are all considered when looking for what these product links might refer to
Musgrove describes reading and parsing HTML.

Musgrove: Sec. 0162, Property scraping step 908 can be accomplished as follows. First DOM (Document object modeling) can be accomplished to separate the main product spec portion of the page from any cross-sell or up-sell merchandise, and from any linked accessories, etc.
Musgrove describes reading and parsing DOM.

Staib, Taira, and Musgrove are all directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103; Musgrove at 0148). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib in view of Taira, which teaches detecting sale information problems in view of Musgrove, to efficiently apply analysis of consumer’s and seller’s interactions to enhancing the capability to analyze consumers behavior by using data extraction tools. (See Musgrove at 0073, 0146, 0161). 

Referring to Claim 22, Staib teaches the method of claim 1, wherein the scraping online information (See Musgrove) of the one or more products is performed based on a pattern of the selected one or more sellers identifying when the one selected one or more sellers held a sales event (
Staib: Sec. 0052, a series of pricing rules that can improve the merchant's profitability by applying the rules against the merchant's own sales trends, competitive offering prices/trends of competitive merchants and channels, and customer demographics and even specific buying patterns.
Staib: Sec. 0050, These strategies and algorithms include generating a best competitive price based on the data and the merchants' goals. The merchant's objectives and constraints are embodied in a set of price setting rules, which may have a number of selling parameters that are adjustable across all products or are specific to only one product. For example, profit margin may be a parameter that is constant across all products, or there might be some product that would have its own profit margin objective. In some cases the merchant's objective is to reduce inventory and the PA module 174 computes adjusted prices in order to accomplish this goal. Some products will need to have prices for two or more seasons and profit objectives for two or more seasons. The seasonal periods themselves may be the same for certain products, e.g., a Halloween or Christmas seasonal items, or certain products may have their own unique seasonal period. These allow the pricing rules to be adjusted and applied differently based on the particular seasonal period defined for a product or product group.)
Staib describes determining trends, in which the Examiner is interpreting as pattern. Staib also teaches sellers and pricing based on seasons, in which the Examiner is interpreting as identifying sellers and seasonal sales as sale events.

Staib in view of Taira does not explicitly teach scraping online information.
However, Musgrove teaches scraping online information (
Musgrove: Sec. 0024, Product catalog 26 can be in the form of a database and can include product descriptions, pricing and other product information for plural merchants and culled from merchant servers 40 using automated Web crawlers as described in detail below.
Musgrove: Sec. 0069, In step 908, property scraper module 810 scrapes normalized attributes values for each product from every available product information record and supplies confidence ratings to every act of scraping that it performs.
Musgrove: Sec. 0162, Also, the scraper may pick up conflicting information on the page (e.g. they sell one size, but later explain it is available in many), so this lowers the confidence, and higher confidence is given to the text that seems more likely to be correct (i.e. the one that is more closely collocated with the other specs on the page). The weighted combination of all these methods results is a confidence score for each individual spec value from each product information record that is scraped.

Staib, Taira, and Musgrove are all directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103; Musgrove at 0148). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib in view of Taira, which teaches detecting sale information problems in view of Musgrove, to efficiently apply analysis of consumer’s and seller’s interactions to enhancing the capability to analyze consumers behavior by using data extraction tools. (See Musgrove at 0073, 0146, 0161). 


Referring to Claim 23, Staib teaches the method of claim 1, wherein the pattern is identified based on a price of the one or more products sold over a predetermined time period (
Staib: Sec. 0052, a series of pricing rules that can improve the merchant's profitability by applying the rules against the merchant's own sales trends, competitive offering prices/trends of competitive merchants and channels, and customer demographics and even specific buying patterns.
Staib: Sec. 0050, These strategies and algorithms include generating a best competitive price based on the data and the merchants' goals. The merchant's objectives and constraints are embodied in a set of price setting rules, which may have a number of selling parameters that are adjustable across all products or are specific to only one product. For example, profit margin may be a parameter that is constant across all products, or there might be some product that would have its own profit margin objective. In some cases the merchant's objective is to reduce inventory and the PA module 174 computes adjusted prices in order to accomplish this goal. Some products will need to have prices for two or more seasons and profit objectives for two or more seasons. The seasonal periods themselves may be the same for certain products, e.g., a Halloween or Christmas seasonal items, or certain products may have their own unique seasonal period. These allow the pricing rules to be adjusted and applied differently based on the particular seasonal period defined for a product or product group.)
Staib describes determining trends based on sales during a season.


Claims 4, 6, 12, and 14 are rejected under 35 U.S.C. 103  as being unpatentable over United States Patent Publication US 20070130090, Staib, et al. to hereinafter Staib in view of United States Patent Publication US 20100070343, Taira, et al. to hereinafter Taira in view of United States Patent Publication US 20040143600, Musgrove, et al. to hereinafter Musgrove in view of United States Patent Publication US 20020116366, Magouirk, et al.

Referring to Claim 4, Staib teaches the method of claim 1, wherein the identifying the one or more sellers in the geographic region comprises:
transmitting, by the one or more computing devices, a query message (See Magouirk) to a server requesting a set of sellers in the geographic region; in response to the query message (See Magouirk), receiving, by the one or more computing devices, a response message (See Magouirk)  that comprises the set of the sellers in the geographic region (
Staib: Sec. 0037, if a product normally sells for $100 but the system does not have a statistically significant sampling of sales of that product in a given channel, and if the system finds that other sellers' prices for the products via that channel are typically 5% lower than the merchant's prices, then the system may have the merchant offer the product for $95 through that channel until that channel's sales performance for that product can be better evaluated. Further, this choice of whether to use overall channel performance data or specific product performance data can be made on a product by product basis, determined by the statistical significance of sales of each product in a given channel.
Staib: Sec. 0074, The TS module can optimize for prices within a geographic region and may determine that to maximize profitability, the merchant can charge more to certain customers e.g. those in Beverly Hills, as compared to customers in rural Arkansas.).
Staib describes the gathering of sellers information with includes prices and locations, in which the gathering of information gives back the determined information. The Examiner is interpreting the finding other sellers prices as querying and presenting the findings to create and offer as a response to the query.

Staib does teaches messages, messaging, and response to messages for the communication within databases and hardware.
Staib in view of Taira does not explicitly teaches message; response message.
However, Magouirk teaches message; response message (
Magouirk: Sec. 0129, salesperson might indirectly receive information from a client (a phone message, a completed survey, information gathered at a convention or trade show, an email, etc.)
Magouirk: Sec. 0131, a computer might be configured to automatically parse information from a phone message (or an e-mail, or an electronically completed customer survey, or some other client communication), to analyze the information)
Magouirk teaches requesting and receiving messages.

Staib, Taira, and Magouirk are all directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103; Magouirk at 0003-0006). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib in view of Taira, which teaches detecting sale information problems in view of Magouirk, to efficiently apply analysis of consumer’s and seller’s interactions to improving the communication between sellers and buyers. (See Magouirk at 0024, 0052, 0089).

Referring to Claim 6, Staib teaches the method of claim 1, wherein the accessing the online information comprises:
exchanging, by the one or more computing devices, a request message (See Magouirk) and a response message (See Magouirk) to receive the online information of the one or more products (
Staib: Sec. 0033 and 0034, 7. Includes a means to identify from what referring site the user came to the merchant's site so the user will receive the same offer on a return visit to the site directly based on long term storage of IP referrer, cookie reference or user name.
8. Includes the means to adjust prices for products on channels based on the particular channel's profitability.).
Staib describes requesting and receiving online information about a product.

parsing, by the one more computing devices, the received online information of the one or more products for comparison with the information from the product database (
Staib: Sec. 0042, 0043, describes the analyzing of data with the use of price comparison site, which the user can view the online information of a products for sale by one or more merchants).

Staib does teaches messages, messaging, and response to messages for the communication within databases and hardware.
Staib in view of Taira in view of Musgrove does not explicitly teach establishing, by the one or more computing devices, a session with an application server provided by the one or more sellers; request message; response message.
	However, Magouirk teaches these limitations
establishing, by the one or more computing devices, a session with an application server provided by the one or more sellers (
Magouirk: Sec. 0196-0200, [START], 1) Client ticket creation/execution→, 2) Deal creation/execution→, 3) Buyer's order creation/execution [FINISHED]
A buyer's order is illustratively an element that is created after the buyer and seller have accepted a deal. In other words, a buyer's order is an element created during the finalize deal 632 step of the process embodied by system 600.
Magouirk teaches establishing of session for sellers and buyers to communicate.

request message; response message (
Magouirk: Sec. 0129, salesperson might indirectly receive information from a client (a phone message, a completed survey, information gathered at a convention or trade show, an email, etc.)
Magouirk: Sec. 0131, a computer might be configured to automatically parse information from a phone message (or an e-mail, or an electronically completed customer survey, or some other client communication), to analyze the information)
Magouirk teaches requesting and receiving messages.

Staib, Taira, Musgrove, and Magouirk are all directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103; Musgrove at 0148; Magouirk at 0003-0006). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib in view of Taira in view of Musgrove, which teaches detecting sale information problems in view of Magouirk, to efficiently apply analysis of consumer’s and seller’s interactions to improving the communication between sellers and buyers. (See Magouirk at 0024, 0052, 0089).

Claims 12 and 14 recite limitations that stand rejected via the art citations and rationale applied to claims 4 and 6. 

Claims 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication US 20070130090, Staib, et al. to hereinafter Staib in view of United States Patent Publication US 20100070343, Taira, et al. to hereinafter Taira in view of United States Patent Publication US 20040143600, Musgrove, et al. to hereinafter Musgrove in view of United States Patent Publication US 20020130899, Ryan, et al. 
Referring to Claim 8, Staib teaches the method of claim 1, wherein the description of the event further comprises a holiday information (See Ryan), the method further comprising:
receiving, by the one or more computing devices, sale information or historical sale information corresponding to the geographic region (
Staib: Sec. 0040, display products pulled from its database with all their associated data including shipping options, costs and margins. It may also keep its sales history in the database).

Staib in view of Taira in view of Musgrove does not explicitly teach holiday information
However, Ryan teaches holiday information (
Ryan: Sec. 0067, describes categories for accessing information with includes holidays)
Staib, Taira, Musgrove, and Ryan are both directed to the analysis of consumer’s and seller’s interactions (See Staib at 0007, 0008, 0045; Taira at 0103; Musgrove at 0148; See Ryan at 0004, 0111). Staib discloses that additional examples, such as the e-commerce can be considered (See Staib at 0016). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Staib in view of Taira in view of Musgrove, which teaches detecting sale information problems in view of Ryan, to efficiently apply analysis of consumer’s and seller’s interactions to improving the analyzing of data to include various conditions. (See Ryan at 0004, 0041, 0128).

Claims 16 and 19 recite limitations that stand rejected via the art citations and rationale applied to claim 8.



Response to Arguments
Applicant’s arguments filed 01/24/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 01/24/2022.

Regarding the 35 U.S.C. 103 rejection, at pg. 11 the Applicant argues that “Amended claim 1 recites in part, "scraping...historical information corresponding to the set of sellers from a website of each seller of the set of sellers, wherein the historical information includes dates of past sale event," "selecting, based on the scraped historical information, one or more sellers from the set of sellers as being likely to offer a sale based on the description of the event," and "replacing...the first value for the characteristic of the product in the product database with the second value from the scraped online information." Support for this amendment may be found in at least paragraphs [0019], [0024], [0025], [0032], and [0033] of the specification. These features are not taught or suggested by Staib, Taira, and/or Musgrove. Accordingly, Staib, Taira, and Musgrove, when taken alone or in combination, do not render claim 1 obvious.”
In response, the Examiner disagrees. Regarding, "scraping...historical information corresponding to the set of sellers from a website of each seller of the set of sellers, wherein the historical information includes dates of past sale event,". Musgrove describes web crawlers and the gathering, inputting, and extracting of data which includes previous/historical information of merchants. Additionally, 0034, 0060, 0201 teaches previous merchant information.
Regarding, "selecting, based on the scraped historical information, one or more sellers from the set of sellers as being likely to offer a sale based on the description of the event,".  Staib: Sec. 0042, 0043, describes the use of price comparison site, which the user can view the online information of a products for sale by one or more merchants. Then, 0008 teaches the offering of a sale based on price matching, and 0036 teaches offering sales based on the time of day; in which the Examiner is interpreting the price matching and the time of day as an event. Furthermore, 0011, 0031, 0037, 0041 teaches the merchant offering products to sale). As stated above,  Musgrove describes web crawlers, as web crawlers are scrapers.
Regarding, "replacing...the first value for the characteristic of the product in the product database with the second value from the scraped online information.". Staib describes the updating of information of online products, in which prices can be a characteristic of the product to the second value. Additionally, Fig. 5 discloses First and Second values being updating based on scraped online information, that allows for comparing values and prices for updating data.

At pg. 11 the Applicant argues that “The Office Action alleges Staib teaches "identifying, by a dealer locator service implemented using the one or more computing devices, a set of sellers that are located in the geographic region" because "Staib: Sec. 0015, 0037, describes the user identifying and interacting with multiple sellers offering the same product," and "0074 describes the possible pricing for items for multiple merchants in a geographic region." (Office Action, pg. 3.) However, paragraph [0074] of Staib describes, "[t]he system may be set up to... optimize for prices within a geographic region and may determine that to maximize profitability, the merchant can charge more to certain customers e.g. those in Beverly Hills, as compared to customers in rural Arkansas." This description suggests that the merchant is able to adjust product prices shown to a shopper on a website based on the geographic region in which the shopper, not the seller, is located. It does not, however, teach or suggest "identifying...a set of sellers that are located in the geographic region."
In response, the Examiner disagrees. Staib: Sec. 0015, 0037, describes the user identifying and interacting with multiple sellers offering the same product. 0074 describes the possible pricing for items for multiple merchants in a geographic region, in which multiple merchants can set prices based on a geographic region of a merchant’s store location that a shopper chooses to be a consumer of.

At pg. 12 the Applicant argues that “The Office Action further alleges that "it would be obvious for one having ordinary skill in the art... to have modified Staib, which teaches detecting sale information problems in view of Taira, to efficiently apply analysis of consumer's and seller's interactions to enhancing the capacity to analyze consumer behavior within various conditions." Applicant disagrees. The claimed approach is directed to maintaining up-to-date product information in a database that supports a website that, for example, aggregates product information from a plurality of third party vendors. The claims do not describe "analysis of consumer's and seller's interactions" or "analyzing consumer behavior within various conditions."
In response, the Examiner disagrees. The Examiner would like to direct Applicant, to the Applicant’s specification:
0001: A platform may be offered to search and compare items for purchase, such as vehicles, from a website that aggregates inventory from across a plurality of sellers. To maintain the platform, the information available on the website should remain accurate. For example, it should correspond to actual prices offered by the sellers. This may be particularly important for a financial institution that may be associated with the website to enable the financial institution to provide accurate financing information for each of the items in the inventory. When a discrepancy is found, for example, when a price shown for a particular vehicle on the website differs from a price shown on a website of the seller, a financial institution is unable to provide accurate financing information for the particular vehicle and the platform's credibility may be damaged. For example, a customer may lose trust in the platform as a trusted source of information and may not be able to accurately identify items in the inventory that meet the customer's preferences, e.g., a monthly payment amount for financing a vehicle.

0015: FIG. 1 illustrates an example of a comparison showing a price difference for an item on a website of a financial institution and a website of a seller. Various embodiments are described using a website of a financial institution as the financial institution may provide financing for vehicle purchased with many different auto dealers. Thus, it is required that the pricing information on the website of the financial institution is accurate so the customer can compare pricing of a vehicle at various dealers using a single website. Therefore, the single website does not have to be a website of a financial institution, rather the single website can Atty. Dkt. No. 4375.1090000Capital One Ref: IDF5202-3-be a website of an aggregator of a plurality of third party vendors, for example, auto dealers, where the website has to provide accurate information collected from the plurality of third party vendors. As shown in FIG. 1, a vehicle search platform 106 is a financial institution's website that allows a customer to search for classes of vehicles, or by other search criteria, for example, vehicle price, and/or monthly payment, etc., and compare the price or monthly payment of the particular vehicles at thousands of participating dealers across the nation. Therefore, as a single website providing search and comparison of a plurality of vehicles without requiring the customer to visit websites of a plurality of car dealers, the financial institution's website is required to show the price for the vehicle as shown on the websites of the plurality of car dealers for the vehicle, particularly as it may relate to enabling a customer to search or filter the vehicles based on price or a monthly payment that be determined based on real financing terms offered by the financial institution for each particular vehicle.

The Applicant’s specification at 0001 and 0015 describes making changes based on the customer trust and preferences, such as allow customer to search vehicles.  Customer searching a seller’s inventory is analyzing the interaction between sellers and customers, in which all the prior arts teach analysis of consumer’s and seller’s interactions, see Staib at 0007, 0008, 0045; Taira at 0103; Musgrove at 0148. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harris et al., U.S. Pub. 20130231974, (discussing correlating transaction data with several data sources which includes weather).
Musgrove et al., W.O. Pub. WO2005036306, (discussing the process for purchasing on-line).
Song et al., Internet market strategies Antecedents and implications, https://www.sciencedirect.com/science/article/pii/S0378720605000509, Information & Management, Volume 43, Issue 2, March 2006, Pages 222-238 (discussing the use of marketing for sales and online shopping).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624